        Case 2:20-cv-00456-CFK Document 3 Filed 05/21/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DELAWARE VALLEY                             : CIVIL ACTION
AESTHETICS, PLLC, et al.,                   :
             Plaintiffs,                    :
    v.                                      : No. 20-456
                                            :
JOHN DOE 1, et al.,                         :
              Defendants.                   :


                                     NOTICE

      AND NOW, this 21st day of May 2020, after review of the docket in this

case, Plaintiff is hereby NOTICED to file a status report on ECF that specifically

details the steps Plaintiff has taken to identify the Defendants and their respective

citizenship on or before May 29, 2020. The report shall include a timeline of

Plaintiff’s actions up to and through May 21, 2020.



                                             BY THE COURT:

                                             /s/ Chad F. Kenney


                                             CHAD F. KENNEY, JUDGE
